Darrell Hickman, Justice, dissenting. This is a search and seizure question and the majority has, in my judgment, deviated from our cases which hold that we view the problem of search and seizure with a common sense approach. The affidavit in this case would satisfy constitutional requirements if Baxter v. State, 262 Ark. 303, 556 S.W. 2d 428 (1977) is any precedent at all. In Baxter the only information that supported the reliability of the undisclosed informant was the fact that the informant claimed she made recent purchases, and gave details regarding the place the drugs were located. In this case even more details were given by the informant, declarations against interests were made, and the name and address of the informant was stated in the affidavit. In my judgment the court has ignored Baxter as a precedent. When the affidavit in Baxter is compared to the affidavit before us, there is no difference so far as reliability of the informant is concerned. The police officer in Baxter stated that the defendant, Baxter, had a reputation for dealing in drugs but that in no way lent itself to the reliability requirement regarding an informant. In Baxter v. State, id, and State v. Lechner, 262 Ark. 401, 557 S.W. 2d 195 (1977), we emphasized that these affidavits should be viewed in a common sense and realistic fashion. The majority, in my judgment, is departing from that standard and reverting to a hypertechnical view of such affidavits. I would suggest that in most of these cases the language of the Fourth Amendment is ignored and a refuge is sought in legal precedents which tend to confuse the state of the law rather than clarify it. The Fourth Amendment has one word which must always be kept in mind in examining search and seizure questions. That word is “unreasonable.” What was unreasonable about this search? This was not a case of a confidential, unnamed informant supplying information. The person’s name and address were given. Specific details were given regarding previous purchases of drugs by this individual, and, in fact, a map was furnished. I would suggest that the majority has overruled Baxter v. State, supra, by its decision in this case. I would hold that the search was proper. I am authorized to state Justice Hays joins in this dissent. Dudley, J., joins in this dissent.